DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202014103206 U1 to Autokuhler GmbH (Autokuhler). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Autokuhler discloses an exhaust gas recirculation heat exchanger assembly (interpreted as intended use) comprising: a tube (3, Fig. 1) having first and second walls extending between a first lateral end and a second lateral end (ends being defined as the sides containing the clips 9, 10); a fin structure (13) received in the tube to form a cooling tube assembly, the cooling tube assembly defining a first channel (occupied by 9), a second channel (occupied by 10), and a plurality of intermediate channels that extend between the 
In reference to claim 3, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 1, wherein the clip includes a first member (11, of side 9) that extends into the first channel, and a second member (11, of side 10) that extends into the second channel.
In reference to claim 4, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 3, wherein the at least one flow impeding portion comprises a first projection (15, 16, Figs. 3a-3c) that extends outwardly from the first member towards the first lateral end.
In reference to claim 5, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 4, wherein the first projection engages an inner surface of the first lateral end (par. 0050).
In reference to claim 6, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 4, wherein the at least one flow impeding portion further comprises a second projection (the projections 15, 16 on the other of 9 or 10) that extends outwardly from the second member towards the second lateral end.

In reference to claim 8, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 3, wherein a joining member (23) extends between and connects the first member and the second member.
In reference to claim 9, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 8, wherein the clip includes a first support member (9, Fig. 6), which extends from a first end of the joining member, and a second support member (10) that extends from a second end of the joining member to accommodate additional members.
In reference to claim 10, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 9, wherein the clip includes a third member (11, on side 9) that extends from the first support member, and a fourth member (11, on side 10) that extends from the second support member.
In reference to claim 11, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 8, wherein the at least one flow impeding portion comprises a blocking member (26) that is disposed between the first member and the second member.
In reference to claim 12, Autokuhler discloses the exhaust gas recirculation heat exchanger assembly of claim 11, wherein the blocking member comprises a first portion that is arranged to inhibit a fluid flow through at least a portion of the plurality of intermediate channels (each of the struts 26 would impede the flow through the intermediate channels).
Claim(s) 1, 2 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0058842 A1 to Grande Fernandez et al. (Grande Fernandez).
In reference to claim 1, Grande Fernandez discloses an exhaust gas recirculation heat exchanger assembly (interpreted as intended use) comprising: a tube (3, Figs. 2, 3, 9) having first and second walls extending between a first lateral end and a second lateral end (ends being defined as the curved ends); a fin structure (3.1.1) received in the tube to form a cooling tube assembly, the cooling tube assembly defining a first channel, a second channel, and a plurality of intermediate channels that extend between the first and second channels (see Figs. 2, 3), the first channel being disposed between the first lateral end of the tube and a first fin of the fin structure, the second channel being disposed between the second lateral end of the tube and a second fin of the fin structure disposed opposite the first fin; and a clip (1, Fig. 1) coupled to the cooling tube assembly, the clip having at least one flow impeding portion (1.1, 1.4) arranged to inhibit a fluid flow through at least one of the first channel, the second channel, or the plurality of intermediate channels.
In reference to claim 2, Grande Fernandez discloses the exhaust gas recirculation heat exchanger assembly of claim 1, wherein the at least one flow impeding portion (1.4) extends at least partially into the tube (see Fig. 2).
In reference to claim 13, Grande Fernandez discloses the exhaust gas recirculation heat exchanger assembly of claim 1, wherein the at least one flow impeding portion comprises a blocking member that is arranged to inhibit a fluid flow through at least a portion of the plurality of intermediate channels (see Figs. 2, 9).

In reference to claim 15, Grande Fernandez discloses the exhaust gas recirculation heat exchanger assembly of claim 14, wherein the clip further comprises a second member (1.4) that is spaced apart from and disposed opposite the first member, and wherein the blocking member extends between the first member and the second member.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0011621 A1, US 2019/0072341 A1, US 7,413,005 B2 and US 2005/0263263 A1 each appear to also anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
10 February 2022